                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                             CLARKSBURG


THE OHIO VALLEY COAL COMPANY,

     Plaintiff/Counterclaim Defendant,


v.                                 Civil Action No. 1:17-cv-213
                                        (Judge Kleeh)

UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION, and
UNITED MINE WORKERS OF AMERICA,

     Defendants/Counterclaim Plaintiffs.

              MEMORANDUM OPINION AND ORDER GRANTING
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
         DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
           [ECF NO. 18] AND VACATING ARBITRATION AWARD

     Pending before the Court are the cross motions for summary

judgment filed by Plaintiff and Counter-Defendant The Ohio Valley

Coal Company [ECF No. 17] and Defendants and Counter-Claimants the

United Mine Workers of America, International Union, and United

Mine Workers of America, District 31 [ECF No. 18].       The parties

have fully briefed the issues presented and the matter is ripe for

decision.   For the reasons articulated herein, the Court GRANTS

Plaintiff’s motion, DENIES Defendants’ motion and VACATES the

arbitration award.

                     I.   PROCEDURAL HISTORY

     On December 13, 2017, Plaintiff The Ohio Valley Coal Company

(“Ohio Valley”) instituted this action initially challenging an
Ohio Valley Coal v. UMWA et al.                        Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

arbitration      award      finding    the        underlying      grievance   to    be

arbitrable [ECF No. 1]. Defendants United Mine Workers of America,

International Union and United Mine Workers of America, District

31   (collectively       hereinafter        “UMWA”),      filed   their   Answer    and

Counterclaim on February 5, 2018 [ECF No. 7]. Judge Keeley entered

a scheduling order governing designation of a joint stipulated

record and briefing on February 13, 2018 [ECF No. 9].                     Ohio Valley

answered the Counterclaim on February 23, 2018 [ECF No. 11].

Following the Arbitrator’s decision on the merits, Ohio Valley

filed its Amended Complaint to Vacate Arbitration Award on February

26, 2018 [ECF No. 12].         Defendants filed their Answer and Amended

Counterclaim on March 7, 2018 [ECF No. 13].                   Ohio Valley answered

the Amended Counterclaim on March 28, 2018 [ECF No. 14].

      The parties submitted their Joint Stipulation of Record on

June 15, 2018 [ECF No. 15].            Thereafter, the parties timely filed

cross    motions      for   summary    judgment      with    timely     responses   in

opposition      [ECF   Nos.   17,     18,    20    and    21].     This   matter    was

transferred to United States District Judge Thomas S. Kleeh on

December 1, 2018 [ECF No. 22].

                            II.   FACTUAL BACKGROUND

        While   the    procedural     history       and    underlying     proceedings

appeared to take a twisted path, the factual background of this

                                            2
Ohio Valley Coal v. UMWA et al.              Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

matter is straightforward. 1       Ohio Valley formerly operated the

Powhatan No. 6 Mine (“Mine”) in Belmont County, Ohio. 2            Defendant

United   Mine   Workers   of   America,   District    31    represented   all

bargaining unit employees of the Mine since it was constructed and

commenced operation in 1972.        The 2016 National Bituminous Coal

Wage Agreement (“NBCWA”) governs the terms and conditions of

employment for all bargaining unit employees at the Mine.

     The      NBCWA   provides     the    following        regarding   “Work

Jurisdiction”:

            The production of coal, including removal of
            over-burden and coal waste, preparation,
            processing   and    cleaning   of   coal   and
            transportation of coal (except by waterway or
            rail not owned by Employer), repair and
            maintenance work normally performed at the
            mine site or at a central shop of the Employer
            and maintenance of gob piles and mine roads,
            and work of the type customarily related to
            all of the above shall be performed by
            classified Employees of the Employer covered
            by and in accordance with the terms of this
            Agreement.    Contracting,     subcontracting,

1 The parties do not raise the specter of a genuine issue of
material fact which could prevent this Court from disposing of
this matter on the cross motions for summary judgment. Defendants
affirmatively disclaim any issues of fact – “The pleadings filed
herein reveal that no dispute exists between the parties as to any
material fact.” [ECF No. 19 at 1].

2 Plaintiff’sSummary Judgment Motion details the chain of ownership
for this mine culminating in Ohio Valley’s operation.         Those
transactions are not relevant to the questions presented in the
cross motions and, therefore, will not be repeated here.
                                     3
Ohio Valley Coal v. UMWA et al.                 Civil Action No. 1:17-cv-213

                  MEMORANDUM OPINION AND ORDER GRANTING
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
             DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               [ECF NO. 18] AND VACATING ARBITRATION AWARD

             leasing and subleasing, and construction work,
             as defined herein, will be conducted in
             accordance with the provisions of this
             Article.

             Nothing in this section will be construed to
             diminish the jurisdiction, express or implied,
             of the United Mine Workers.
[ECF No. 15-1 at Art. IA §(a)].
       The NBCWA also provides:

             All decisions of the Arbitration Review Board
             rendered prior to the expiration of the
             National Bituminous Coal Wage Agreement of
             1978 shall continue to have precedential
             effect under this Agreement to the extent that
             the basis for such decisions have not been
             modified by subsequent changes in this
             agreement.

[ECF No. 15-1 at Art. XXIII §(k)].
       Ohio Valley and UMWA entered into a separate Memorandum of

Understanding (“MOU”) when the NBCWA was signed.             [ECF No. 15-3].

That   MOU   modified    the   terms   and   conditions     of   the   parties’

relationship and Ohio Valley’s obligations under the NBCWA.               That

MOU establishes what constitutes the Mine as well as “coal lands”

for    purposes    of   properties,    lands,   reserves,    operations       and

facilities to which the NBCWA applies.

       The Mine was in operation through exhaustion of its coal

reserves with production permanently ceasing on October 16, 2016.

Ohio   Valley     finished   processing    mined   coal   from   the   Mine    on

December 15, 2016, and it was permanently sealed on December 31,
                                       4
Ohio Valley Coal v. UMWA et al.                Civil Action No. 1:17-cv-213

                  MEMORANDUM OPINION AND ORDER GRANTING
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
             DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               [ECF NO. 18] AND VACATING ARBITRATION AWARD

2016.     The Mine, which once employed nearly 500, was staffed by

only 16 classified employees when the underlying grievance was

filed.    [ECF No. 12-1 at 5].

     In     2001,   an   unrelated       subsidiary    of   Murray   Energy

Corporation, American Energy Corporation, opened the Century Mine

to mine a coal reserve contiguous with the Mine.            Ohio Valley has

no ownership interest in the Century Mine and the UMWA does not

represent any employees at the Century Mine.

     On July 15, 2002, Ohio Valley and American Energy Corporation

entered into a Slurry Disposal Agreement.             Ohio Valley licensed

rights to dispose of coal slurry materials to American Energy

Corporation in the impoundment on property formerly associated

with the Mine. [ECF No. 15-4 at Art. III, V].               Pursuant to the

terms of the agreement, American Energy Corporation retains sole

responsibility for the transportation of its slurry materials to

the impoundment.     [Id. at Art. IV].         Ohio Valley did grant an

easement and right-of-way entry onto its property for installation

and maintenance of the necessary pipeline. [Id.]. American Energy

continued to dispose of its slurry materials in the impoundment as

of briefing in this matter.




                                     5
Ohio Valley Coal v. UMWA et al.                             Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

  A. The Dispute

       The UMWA disputes the use of non-bargaining unit labor for

repair    and    maintenance      of    the       heavy     equipment   being    used   to

maintain and increase the size of the water impoundment located on

Ohio     Valley’s      property      formerly         associated      with    the   Mine.

Grievance No. 17-31-04 challenged Ohio Valley contracting out

mechanical       work       required     on       a    D6     Caterpillar     Bulldozer.

Specifically, the grievance stated

            On 03-09-17 Company violated ART. 1a sec g-2
            XXVI sec. b and other pertinent provisions of
            the contract. Company has dozer taken out for
            repair 6 m[.] This is our work we have always
            done [.]    Asking to be made whole in all
            matters an cease in Dist from this action or
            practice. [sic]
[ECF No. 15-2].
  A. Arbitration Proceedings and Awards
       Arbitrator Mollie H. Bowers convened a hearing on Grievance

No. 17-31-04 on September 20, 2017.                   Ohio Valley initially raised

an issue with respect to arbitrability given the NBCWA’s Work

Jurisdiction provisions.             The arbitrator bifurcated the hearing to

determine       if    the    grievance    was         arbitrable     before     receiving

evidence    on       the   merits;    however,        she    only   heard    argument   on




                                              6
Ohio Valley Coal v. UMWA et al.              Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

arbitrability and received no evidence. 3      Arbitrator Bowers issued

her first Award in the underlying proceedings on October 21, 2017.

She dismissed Plaintiff’s concerns and found the matter to be

arbitrable.

     Thereafter,     Arbitrator   Bowers   convened   a   hearing   on   the

merits of Grievance No. 17-31-04 on January 24, 2018. 4 The parties

presented evidence on both the issue of arbitrability and the

merits of the UMWA’s grievance.      Arbitrator Bowers again sustained

the grievance as arbitrable 5 and found for the UMWA on the merits

as well.     She awarded the grievants 48 hours of work at time and

one half for overtime finding Ohio Valley’s contracting out the

work to be “arbitrary and capricious.”

                        III. STANDARD OF REVIEW

     Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to




3 Plaintiff contends it submitted a number of court decisions and
panel arbitration decisions to Arbitrator Bowers along with a
“binder” of hearing exhibits for her review. [ECF No. 17-1 at 6].
4 Plaintiff avers it advised the arbitrator that this civil action

had already been initiated when this second arbitration hearing
was convened. [ECF No. 17-1 at 7].

5 Proving herself clairvoyant, Arbitrator Bowers opined in her
second Arbitration Award that Ohio Valley’s “appeal to vacate of
the [sic] Arbitrator’s award of October 21, 2017, was likely to
be granted by the court.” [ECF No. 12-2 at 4].
                                    7
Ohio Valley Coal v. UMWA et al.               Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

judgment as a matter of law.”       Fed. R. Civ. P. 56(a).     The movant

“bears the initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of

‘the   pleadings,    depositions,   answers    to   interrogatories,   and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material

fact.”     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).         The

nonmoving party must “make a sufficient showing on an essential

element of its case with respect to which it has the burden of

proof.”     Id. at 317–18.    Summary judgment is proper “[w]here the

record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there [being] no ‘genuine issue for

trial.’”     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                             IV. GOVERNING LAW

       This Court may review labor arbitrators’ decisions under

Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, but this power of review is “extremely limited.”

Cannelton Indus., Inc. v. Dist. 17, UMWA, 951 F.2d 591, 593 (4th

Cir. 1991).       This is because “[t]he parties to a collective

bargaining       agreement     bargained      for     the    arbitrator’s

interpretation, and ‘so far as the arbitrator’s decision concerns

                                     8
Ohio Valley Coal v. UMWA et al.                  Civil Action No. 1:17-cv-213

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
            DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              [ECF NO. 18] AND VACATING ARBITRATION AWARD

construction    of   the   contract,       the   courts    have   no    business

overruling him because their interpretation . . . is different

from his.’”    Island Creek Coal Co. v. Dist. 28, UMWA, 29 F.3d 126,

129 (4th Cir. 1994) (citing United Steelworkers of America v.

Enterprise Wheel & Car Corp., 363 U.S. 593, 599 (1960)).                       The

Supreme Court of the United States, in the “Steelworkers Trilogy,” 6

has “emphasized that federal courts should refuse to review the

merits of an arbitration award under a collective bargaining

agreement.”    Mutual Mining, Inc. v. Dist. 17, UMWA, 47 F.3d 1165,

at *2 (4th Cir. 1995) (unpublished). Both an arbitrator’s findings

of fact and interpretation of the law are accorded great deference.

Upshur Coals Corp. v. UMWA, Dist. 31, 933 F.2d 225, 229 (4th Cir.

1991).    In   addition,   “[t]he   selection       of    remedies     is   almost

exclusively within the arbitrator’s domain.”              Cannelton, 951 F.2d

at 593–54 (citing United Paperworkers Int’l Union v. Misco, 484

U.S. 29 (1987)).

     Still, there are some limitations on arbitration awards.                 The

award “must draw its essence from the contract and cannot simply




6 The Steelworkers Trilogy includes the following cases: United
Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S.
593 (1960); United Steelworkers of America v. Warrior & Gulf
Navigation Co., 363 U.S. 574 (1960); and United Steelworkers of
America v. American Mfg. Co., 363 U.S. 564 (1960).
                                       9
Ohio Valley Coal v. UMWA et al.                             Civil Action No. 1:17-cv-213

                     MEMORANDUM OPINION AND ORDER GRANTING
             PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
                DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                  [ECF NO. 18] AND VACATING ARBITRATION AWARD

reflect       the   arbitrator’s           own    notions    of    industrial      justice.”

Misco, 484 U.S. at 38.              In addition, an arbitrator may not “impose

a punitive award or punitive damages” unless a provision in the

collective bargaining agreement provides for them.                           Island Creek,

29 F.3d at 129 (citing Cannelton, 951 F.2d at 594).                         Notably, under

Fourth Circuit precedent, compensation for a loss of union work

can be permissible.           See Cannelton, 951 F.2d at 594 (writing that

if     the    arbitrator       “ordered           monetary      damages     to    compensate

employees for work they were entitled to perform under the NBCWA,

the award might reasonably be construed as compensatory damages

for a cognizable loss of union work”).                          In deciding whether an

award    is    punitive       or    whether        it   draws     its   essence    from    the

agreement, courts should be mindful that arbitrators “need not

give    their       reasons    for     an        award,”    but    courts    may    rely   on

arbitrators’ reasoning to determine whether the arbitrator has

applied “his own brand of industrial justice . . . .”                             Cannelton,

951 F.2d at 594.

       In reviewing arbitration awards, courts “must be concerned

not    to    broaden    the        scope    of     judicial       review   of    arbitration

decisions nor to lengthen a process that is intended to resolve

labor disputes quickly.”              Id. at 595; see also Upshur Coals Corp.,

933 F.2d at 231 (writing that “[l]abor arbitration serves the

                                                  10
Ohio Valley Coal v. UMWA et al.              Civil Action No. 1:17-cv-213

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
            DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              [ECF NO. 18] AND VACATING ARBITRATION AWARD

important   goal   of   providing   swift   resolution   to   contractual

disputes”). “As long as the arbitrator is even arguably construing

or applying the contract and acting within the scope of his

authority, the court cannot overturn his decision simply because

it disagrees with his factual findings, contract interpretations,

or choice of remedies.”     Misco, 484 U.S. at 30.

       As the Fourth Circuit has written, “[a]bove all, we must

determine only whether the arbitrator did his job — not whether he

did it well, correctly, or reasonably, but simply whether he did

it.”    Mountaineer Gas Co. v. Oil, Chem. & Atomic Workers Int’l

Union, 76 F.3d 606, 608 (4th Cir. 1996).        In this determination,

the Court considers “(1) the arbitrator’s role as defined by the

CBA; (2) whether the award ignored the plain language of the CBA;

and (3) whether the arbitrator’s discretion in formulating the

award comported with the essence of the CBA’s proscribed limits.”

Id.     Furthermore, “the arbitrator must take into account any

existing common law of the particular plant or industry, for it is

an integral part of the contract.”       Norfolk Shipbuilding & Drydock

Corp. v. Local No. 684, 671 F.2d 797, 799–800 (4th Cir. 1982); see

also Mountaineer Gas Co. v. Oil, Chem. & Atomic Workers Int’l

Union, 76 F.3d 606, 610 (4th Cir. 1996) (vacating arbitration award

when arbitrator “blatantly ignored the unambiguous language” of an

                                    11
Ohio Valley Coal v. UMWA et al.               Civil Action No. 1:17-cv-213

                MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
           DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             [ECF NO. 18] AND VACATING ARBITRATION AWARD

applicable policy).     The common law, as described above, does not

allow the arbitrator to impose punitive damages unless they are

provided for in the agreement.        See Cannelton, 951 F.2d at 594.

                              V.   DISCUSSION

     The true issue raised in the pending cross motions is one of

arbitrability.    Ohio Valley conceded before Arbitrator Bowers that

it violated the terms of the NBCWA if – but only if – the grievance

was arbitrable.   The undisputed facts, the unambiguous language of

the NBCWA as well as the weight of relevant arbitral and judicial

decisions   compel     the   conclusion    that   the   grievance    is    not

arbitrable as the UMWA did not have work jurisdiction making both

arbitration awards an expression of the arbitrator’s own sense of

industrial justice as opposed to drawing their essence from the

contract. This Court is mindful of its limited role in proceedings

such as this and the great deference to which arbitrators are

entitled;   however,    arbitration      awards   cannot   stand    when   the

arbitrator substitutes her own judgment over the plain language

and essence of the contract.       See Misco, 484 U.S. at 38.

     Again, Article IA of the NBCWA limits the work jurisdiction

of the covered bargaining unit to activities related to “[t]he

production of coal ...” [ECF No. 15-1 at §(a)].               There is no

dispute that the Mine had long ceased operations and producing

                                    12
Ohio Valley Coal v. UMWA et al.                 Civil Action No. 1:17-cv-213

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
            DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              [ECF NO. 18] AND VACATING ARBITRATION AWARD

coal at the time of the work made subject of the grievance below.

In fact, the UMWA offered to stipulate to this undisputed fact –

“You know, [the Union will] stipulate that the Mine no longer

produced coal.”      [ECF No. 15-12 at 10:7-10:8].          The arbitrator

herself made repeated reference to the fact the mine had not been

in operation producing coal in both her Arbitration Awards:

  •   “Effective on October 16, 2016, all coal production at the

      mine ceased permanently and the mine was sealed.               There was

      no disagreement that assets of the mine were sold.”             [ECF No.

      12-1 at 5];

  •   “That is because, on October 16, 2016, all coal production at

      the Powhatan No. 6 mine ceased permanently, the mine was

      sealed, and the asserts [sic] were sold.         None of these facts

      are disputed.” [ECF No. 12-1 at 6];

  •   “The mine is permanently closed and the assets have been

      sold;” [ECF No. 12-1 at 10];

  •   “There   is   no   dispute   that   the   Powhatan   No.   6   mine   was

      permanently closed, in October of 2016, and that reclamation

      work had not begun at the time the grievance was filed, nor

      had it begun at the time of this hearing.” [ECF No. 12-2 at

      10];



                                     13
Ohio Valley Coal v. UMWA et al.                       Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

    •   “The Powhatan No. 6 mine was permanently closed and all coal

        production ceased there on October 16, 2016.” [ECF No. 12-2

        at 11].

Yet, evading this settled fact and avoiding the clear language of

the     contract    and    the    guiding    precedential      decisions   to    the

contrary, the Arbitrator twice found the grievance arbitrable.

        In so doing, she initially wrote “nothing in the language

contained in Article IA(a) restricts or eliminates coverage of

classified employees who are performing work associated with the

‘production of coal’ by another Company owned mine (union or

otherwise) when it is done on the property of a closed mine.”                    [ECF

No. 12-1 at 11] (emphasis added).                  After Plaintiff endeavored to

submit additional evidence at the January 24, 2018, hearing, the

arbitrator then turned to NCBWA’s Article IA(f) 7 for support.

However, the Arbitration Awards’ findings and conclusion find no

basis in the factual record before the arbitrator, the plain

language    of     the    NBCWA   or   the       precedent   provided   during   the

proceedings below.




7 That provision provides that the NBCWA “covers the operation of
all the coal lands, coal producing and coal preparation facilities
owned or held under lease by them ... or acquired during its term
which may hereafter (during the term of this Agreement) be put
into production or use.” [ECF No. 12-1 at IA(f)].
                                            14
Ohio Valley Coal v. UMWA et al.          Civil Action No. 1:17-cv-213

                MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
           DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             [ECF NO. 18] AND VACATING ARBITRATION AWARD

     Again, there is no dispute that the Mine was permanently

closed and sealed as of October 2016.    Likewise, there appears to

be no dispute in the record that the production of coal generating

the slurry being deposited in Ohio Valley’s impoundment occurred

at the Century Mine.    This Court does not find a dispute in the

record about the ownership of the Century Mine compared to Powhatan

No. 6 but senses a great deal of potential confusion. 8

     Despite failing to point to any evidence in the record to

support the conclusion, the arbitrator repeatedly makes sweeping

statements treating the separately owned mines (Powhatan No. 6 and

Century) as being owned and operated by the same entity.         For

example, she states, without evidentiary support or reference to

any aspect of the record, “[t]he Company owns a nearby sister,

non-union mine.” [ECF No. 12-1 at 5]. 9 Similar sweeping statements

are found throughout the arbitration awards:       “a Company-owned,



8 The Court notes and finds quite revealing the silence from the
UMWA on this matter in its briefing. At no point did the UMWA
advance the theory (or defend the arbitrator’s findings) that
Powhatan No. 6 and the Century Mine are owned or operated by the
same company or share any similarities other than being
geographically contiguous making deposit of coal slurry from the
Century Mine to the Powhatan No. 6 impoundment feasible by
pipeline.

9The October 21, 2017, Arbitration Award makes clear “the Company”
is Ohio Valley Coal Company and specifically its Powhatan No. 6
mining operation.   [ECF No. 12-1 at 1].
                                  15
Ohio Valley Coal v. UMWA et al.                  Civil Action No. 1:17-cv-213

                  MEMORANDUM OPINION AND ORDER GRANTING
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
             DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               [ECF NO. 18] AND VACATING ARBITRATION AWARD

non-union sister mine [ECF No. 12-1 at 7]; ”[t]he case involves

one company that is signatory to the NBCWA for the purposes of the

Powhatan No. 6 mine and is also the owner of an adjacent, non-

union mine” [ECF No. 12-1 at 10]; “...coal waste from production

at the adjacent mine that it owns” [ECF No. 12-1 at 10]; “[f]acts

are that the Company has not divested itself of the coal lands

associated with the Powhatan No. 6 mine and that it is conducting

‘operations’ on that land associated with coal production at a

property owned by it,” [ECF No. 12-1 at 11]; and, “...operating on

that land to support coal production at an adjacent mine which the

Company owns.”    [ECF no. 12-1 at 13].

     The arbitrator continued down this unsupported path in an

effort to distinguish the present matter from decisions provided

to her during the first arbitration hearing.               In an effort to

distance the arbitration award from the helpful and persuasive

analysis in BethEnergy Mines, Inc. v. Dist. 30, UMWA, Local Union

5741, 714 F. Supp. 260 (E.D. Ky. 1988), she stated “[t]he Company

here owns both properties in question and is ‘operating’ the coal

lands and is utilizing classified employees at Powhatan No. 6 to

support   ‘the   production   of   coal’   and    its   ‘operations’   at   an

adjacent mine.”    [ECF No. 12-1 at 14].     Frankly, that statement is

clearly erroneous based on the record before both the arbitrator

                                    16
Ohio Valley Coal v. UMWA et al.             Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

and this Court (which also fails to distinguish the BethEnergy

Mines decision). 10

      Moreover, the arbitrator repeated the same false premise to

support her finding.

            The Company here has continued to actively use
            (operate) coal land and classified employees
            associated with Powhatan No. 6 mine to support
            coal   production   at  its   adjacent   mine.
            Granted, this work does not support coal
            production at the subject mine, but it does
            support and is essential to coal production at
            and the operation of the adjacent mine which
            is also owned by the Company.
[ECF No. 12-1 at 15] (emphasis added).      The arbitrator’s own words

run afoul of the clear, unambiguous language of the NBCWA and the

efforts to support her own sense of industrial justice based on

clearly erroneous statements of fact are unavailing.         Considering

one of the factors this Court must consider when assessing if the

arbitrator “did her job” is whether she ignored the plain language

of   the   applicable   contract,   this   Court   cannot   conclude   the


10 In their briefing, Defendants likewise attempt to distinguish
the numerous arbitration decisions and cases cited and produced by
Plaintiffs in support of their position.      Defendants are quite
correct to note that most, if not all, of those decisions and cases
address the meaning and impact of the key NBCWA provisions in this
case in the context of successorship litigation. UMWA likewise
correctly notes that no successorship issues exist in this matter.
However, this Court still finds that arbitration and judicial
authority quite persuasive particularly considering the lack of
authority to the contrary provided by any of the parties or cited
by the arbitrator.
                                    17
Ohio Valley Coal v. UMWA et al.                 Civil Action No. 1:17-cv-213

                  MEMORANDUM OPINION AND ORDER GRANTING
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
             DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               [ECF NO. 18] AND VACATING ARBITRATION AWARD

arbitrator “did her job.”        See Mountaineer Gas Co., 76 F.3d at

608.

       Ohio Valley provided the arbitrator and this Court with

numerous decisions and cases addressing the impact a mine being

closed or sealed has on whether that mine is an “operation” or,

arguably, engaged in the “production of coal” as set forth in the

NBCWA.   Although the arbitration awards indicate those decisions

and cases were considered, those precedential offerings were

apparently cast aside or, as noted infra at p.17, “distinguished”

based on false assumptions about the ownership of the mines

subject to the Slurry Disposal Agreement.           [ECF No. 15-4].    This

Court may not substitute its legal analysis for that of the

arbitrator;    however,   this   Court   must    insist   that   the   plain

language of the contract and the existing common law of the

industry be adhered to and followed.        See Norfolk Shipbuilding &

Drydock Corp., 671 F.2d at 799-800 (requiring the arbitrator to

“take into account any existing common law of the particular plant

or industry, for it is an integral part of the contract.”).

       Those decisions and cases, which were provided to both the

arbitrator during the underlying proceedings and this Court as




                                    18
Ohio Valley Coal v. UMWA et al.           Civil Action No. 1:17-cv-213

                MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
           DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             [ECF NO. 18] AND VACATING ARBITRATION AWARD

Exhibit 1 of Plaintiff’s summary judgment motion [ECF No. 17-2], 11

all maintain a consistent point – that, absent a specific exception

to the contrary, a coal mine must be actively operating to trigger

the work jurisdiction of the NBCWA.    See, e.g., Eastern Ass’n Coal

Co. v. UMWA Local Union 9177, Dist. 17, Case No 84-17-86-299 (Arb.

Vierthaler, 1986)(“The term ‘coal mining operations’ carries with

it the plain meaning that coal is being mined or processed.”);

UMWA, Int’l Union v. U.S. Steel Mining Co., 636 F. Supp. 151, 153-

54 (D. Utah 1986)(“[A]s a matter of law, a mining ‘operation,’ for

purposes of Article I of the 1984 NBCWA, refers to a mine site or

facility where active coal mining operations are being conducted.

That is, an ‘operation’ connotes a mine that is actively producing

coal and operating as a coal mine.”); UMWA, Dist. 31 v. Thomas

Dev., Ltd., 821 F. Supp. 426, 428 (S.D.W. Va. 1993)(“The term

‘operation’ connotes a mine that is actively producing coal and

operating as a coal mine ...”).

     In short, the plain language of the NBCWA as well as the

arbitration and judicial precedent require the production of coal,

as defined in the contract, for the bargaining unit to have



11 This Court has reviewed and considered this voluminous
collection of authority and could find no other relevant guidance
elsewhere.   As noted infra, Defendants cited nothing to the
contrary or any authority suggesting a different reasoning.
                                  19
Ohio Valley Coal v. UMWA et al.                      Civil Action No. 1:17-cv-213

                 MEMORANDUM OPINION AND ORDER GRANTING
         PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
            DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              [ECF NO. 18] AND VACATING ARBITRATION AWARD

jurisdiction    over    the      work   being   performed.      Despite    wholly

inaccurate assumptions to the contrary, Ohio Valley was not engaged

at any relevant time in the production of coal at the Mine as it

was   closed   and    sealed     nor    was   Ohio    Valley   involved    in   the

production     of    coal   at    another     company’s    operation,     American

Energy’s Century Mine.           Instead, under the terms of the Slurry

Disposal Agreement, Ohio Valley licensed use of its impoundment to

a separate legal entity where the UMWA has no work jurisdiction.

      The Court does not merely “disagree” with the arbitrator’s

“factual findings or contractual interpretations.”                   Misco, 484

U.S. at 30.     In both arbitration awards, the arbitrator relied on

inaccurate factual premises to reach a conclusion and failed to

adhere to the unambiguous and plain language of the agreement;

therefore, she failed to do her job. 12                Mountaineer Gas Co., 76



12 It is axiomatic that arbitrators may not venture outside the
four-corners of the contract and substitute their own personal
sense of fairness or justice. Although the Court makes no findings
or conclusions with respect to any motivations, the arbitration
awards do contain references indicating the arbitrator based her
decisions on her own personal notions of fairness and equity as
opposed   to  the   applicable  contract   language,   instructive
arbitration and judicial authority and the record before her. For
example, the arbitrator makes reference to “crumbs of overtime,”
“menial tasks” and “arbitrary and capricious” decisions which are
clearly vested to management discretion under the contract. [ECF
No. 12-2 at 17].     The arbitrator also takes a mostly-unnamed
supervisor, “Supervisor V,” to task because he was not presented

                                         20
Ohio Valley Coal v. UMWA et al.                 Civil Action No. 1:17-cv-213

                   MEMORANDUM OPINION AND ORDER GRANTING
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
              DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                [ECF NO. 18] AND VACATING ARBITRATION AWARD

F.3d at 608; see also United States Postal Service v. American

Postal Workers Union, 204 F.3d 523, 527 (4th Cir. 2000)(citation

omitted) (“When the arbitrator ignores the unambiguous language

chosen by the parties, the arbitrator simply fails to do [her]

job.”).    As the Supreme Court of the United States noted long ago,

an arbitration award “is legitimate only so long as it draws its

essence    from   the   collective   bargaining      agreement.    When    the

arbitrator’s words manifest an infidelity to this obligation,

courts have not choice but to refuse enforcement of the award.”

Enterprise Wheel & Car Corp., 363 U.S. at 597.              Here, the Court

has no choice but to vacate the arbitration awards.

                             VI.     CONCLUSION

     For    the   reasons   discussed      above,   Plaintiff’s   Motion   for

Summary Judgment is GRANTED [ECF No. 17], and Defendants’ Motion




as a witness. [ECF No. 12-2 at 13]. The arbitrator’s failure to
follow the plain language of the NBCWA and the factually inaccurate
efforts to justify that departure coupled with these remarks
confirm for this Court the arbitrator substituted her own sense of
industrial justice in place of that for which the parties
bargained.

Plaintiff suggests in its briefing that the alleged punitive nature
of the remedy awarded the grievants is also indicia of the
arbitrator “failing to do her job.” The Court has not undertaken
an analysis of the remedy given the conclusion the matter was not
arbitrable in the first instance and, therefore, makes no findings
with respect to the propriety of the stated remedy.
                                      21
Ohio Valley Coal v. UMWA et al.            Civil Action No. 1:17-cv-213

                MEMORANDUM OPINION AND ORDER GRANTING
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 17],
           DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             [ECF NO. 18] AND VACATING ARBITRATION AWARD

for Summary Judgment is DENIED [ECF No. 18].          The arbitration

awards are hereby VACATED.    It is further ORDERED that this action

be and hereby is DISMISSED WITH PREJUDICE and STRICKEN from the

active docket of the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this memorandum

opinion and order to counsel of record.

     DATED: September 27, 2019




                                       ____________________________
                                       Thomas S. Kleeh
                                       UNITED STATES DISTRICT JUDGE




                                  22
